Name: Decision of the EEA Joint Committee No 64/1999 of 28Ã May 1999 amending AnnexÃ II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  consumption;  chemistry;  marketing
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(19)Decision of the EEA Joint Committee No 64/1999 of 28 May 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 284 , 09/11/2000 P. 0047 - 0048Decision of the EEA Joint CommitteeNo 64/1999of 28 May 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 18/1999 of the EEA Joint Committee of 26 February 1999(1).(2) The 23rd Commission Directive 98/62/EC of 3 September 1998 adapting to technical progress Annexes II, III, VI and VII to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 1 (Council Directive 76/768/EEC) of Chapter XVI of Annex II to the Agreement:"- 398 L 0062: Commission Directive 98/62/EC of 3 September 1998 (OJ L 253, 15.9.1998, p. 20)."Article 2The text of Directive 98/62/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 29 May 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 28 May 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 148, 22.6.2000, p. 43.(2) OJ L 253, 15.9.1998, p. 20.